OPINION — AG — ** WEIGHTS — STATE BOARD OF AGRICULTURE — INSPECTION ** QUESTION: CAN A TRUCK ESPECIALLY DESIGNED TO CARRY WEIGHTS AND OTHER EQUIPMENT TO INSPECT AND TEST SCALES PURSUANT TO THE PROVISIONS OF 83 O.S. 82 [83-82] WHICH HAS BEEN FOUND TO BE NECESSARY FOR SUCH PURPOSE, CAN LEGALLY BE PURCHASED AND PAID FROM THE DEPARTMENT OF AGRICULTURE TRUST FUND ? — AFFIRMATIVE (TRUCKS, AUTOMOBILES, VEHICLE, TRANSPORT) CITE: 47 O.S. 156.3 [47-156.3], 2 O.S. 18 [2-18], 47 O.S. 156 [47-156] (J. H. JOHNSON)